Citation Nr: 1430152	
Decision Date: 07/03/14    Archive Date: 07/10/14

DOCKET NO.  10-12 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for gastritis.

2.  Entitlement to service connection for a sinus disorder.

3.  Entitlement to service connection for high cholesterol.

4.  Entitlement to service connection for erectile dysfunction, to include as secondary to high cholesterol.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Katz, Counsel

INTRODUCTION

The Veteran had active duty for training (ACDUTRA) from November 1989 to March 1990, and served on active duty from April 1990 to December 1997. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office in Phoenix, Arizona (RO).  

The issues of entitlement to service connection for gastritis and a sinus disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  High cholesterol is a laboratory finding and not a chronic disability for which VA disability benefits may be awarded.

2.  The competent and probative evidence of record does not show that erectile dysfunction is related to military service or to a service-connected disability.


CONCLUSIONS OF LAW

1.  High cholesterol is not a disease, disability, or injury for which applicable law permits compensation or service connection.  38 U.S.C.A. §§ 101(16), 105(a), 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).

2.  Erectile dysfunction was not incurred in or aggravated by active military service, and is not proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 101(24), 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims for entitlement to service connection for high cholesterol and erectile dysfunction, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).  Prior to the initial adjudication of the Veteran's claims, a letter dated in July 2008 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, to include the opportunity to present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d. 881, 887 (Fed. Cir. 2007), rev'd on other grounds, Sanders v. Shinseki, 556 U.S. 396 (2009).  Thus, the Board finds that the content requirements of the notice VA is to provide have been met.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's available service treatment records, VA medical treatment records, and identified private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The record does not reflect that the Veteran is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159(c)(2); Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).  Although the Veteran was not provided with VA examinations with regard to his claims for entitlement to service connection, examinations were not required in this case.  As discussed below, there is no evidence of erectile dysfunction during military service, there is no evidence suggesting a link between the Veteran's erectile dysfunction and a service-connected disability or active service, and elevated cholesterol is not a disability for which service connection may be granted.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; see McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  Accordingly, VA examinations were not warranted in this case.

There is no indication in the record that additional evidence relevant to the issues being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran contends that service connection is warranted for high cholesterol and erectile dysfunction.  In his March 2009 notice of disagreement, the Veteran reported that he was treated for elevated cholesterol during service and that he believed that he had erectile dysfunction is due to the medication that he takes for elevated cholesterol.  

Service connection may be established for a disability resulting from disease or injury which was clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection may be established on a secondary basis for a disability which is shown to be proximately due to, the result of, or chronically aggravated by, a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) (additional disability resulting from aggravation of a nonservice-connected disorder by a service-connected disorder is also compensable under 38 C.F.R. § 3.310).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

I.  High Cholesterol

The Veteran contends that service connection is warranted for high cholesterol.  Hypercholesterolemia is defined as excess of cholesterol in the blood.  See Dorland's Illustrated Medical Dictionary 792 (28th ed. 1994).  Hyperlipidemia is "a general term for elevated concentrations of any or all of the lipids in the plasma, including hypertriglyceridemia, hypercholesterolemia, etc."  Id. at 795. 

While the medical evidence of record shows that the Veteran has hyperlipidemia, such findings are not recognized as a disability for VA benefits purposes.  See 38 U.S.C.A. §§ 101(16), 105(a); 38 C.F.R. § 3.303(c); see also 61 Fed. Reg. 20,440, 20,445 (1996) (diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory results and are not, in and of themselves, disabilities).  In sum, elevated cholesterol is merely a laboratory finding, and not a "disability" for which VA compensation benefits may be awarded.  Accordingly, service connection for high cholesterol is not warranted, nor is there any possibility that any medical records or other evidence would change this determination.  As such, the preponderance of the evidence is against the claim for service connection for high cholesterol, and the benefit-of-the-doubt doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.  Erectile Dysfunction

The Veteran alleges that he currently has erectile dysfunction and that his erectile dysfunction was caused by the medication that he takes for his elevated cholesterol.  

The Veteran's service treatment records are negative for any complaints of or treatment for erectile dysfunction.  The first medical evidence documenting complaints of erectile dysfunction was in May 2008.  The physician noted that the Veteran reported that he was able to get an erection, but that it was not is hard as it was.  The diagnosis was erectile dysfunction.

The Board finds that the evidence of record does not support service connection for erectile dysfunction.  The evidence does demonstrate a diagnosis of erectile dysfunction.  Davidson, 581 F.3d at 1316; Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation). 

However, there is no evidence that the Veteran's erectile dysfunction is related to a service-connected disorder.  Although the Veteran contends that his erectile dysfunction is secondary to medication used to treat his high cholesterol, as discussed above, service connection is not in effect for high cholesterol.  38 C.F.R. § 3.310; see Allen, 7 Vet. App. 439 (holding that service connection on a secondary basis requires evidence sufficient to show that the current disability was caused or aggravated by a service-connected disability).  Accordingly, as there is no evidence that the Veteran's erectile dysfunction is proximately due to, the result of, or chronically aggravated by, a service-connected disease or injury, service connection for erectile dysfunction is not warranted on a secondary basis. 

The medical evidence of record also does not support direct service connection for erectile dysfunction.  The Veteran's service treatment records are negative for any complaints, diagnoses, or treatment for erectile dysfunction, and the Veteran does not allege that he had symptoms of erectile dysfunction during service.  Moreover, there is no medical or lay evidence of record suggesting that the Veteran's erectile dysfunction is directly related to service.  In addition, the first medical evidence of erectile dysfunction was in May 2008, over 10 years after service discharge.  Accordingly, direct service connection for erectile dysfunction is not warranted. 

Because the medical evidence of record does not relate the Veteran's erectile dysfunction to his military service, or to a service-connected disorder, the preponderance of the evidence is against his claim.  As such, the benefit of the doubt doctrine is inapplicable, and the claim must be denied.  See 38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. at 56 .


ORDER


Entitlement to service connection for high cholesterol is denied.

Entitlement to service connection for erectile dysfunction is denied.


REMAND

After a thorough review of the evidence of record, the Board believes that the Veteran should be provided with VA examinations to determine the existence and etiology of his gastritis and sinus disorder.

Review of the service treatment records reflects complaints of and treatment for gastritis and gastroesophageal reflux disease as well as sinus problems during service, and there are current diagnoses of gastritis and allergic rhinitis.  Moreover, the Veteran has provided competent lay statements that his problems began during military service, and have continued since that time.  In light of this, the Board believes that the Veteran should be provided with VA examinations to determine the existence and etiology of his gastritis and sinus disorder.  See 38 U.S.C.A. § 5103A(d) (West 2002) (the VCAA requires that VA provide a medical examination or, obtain a medical opinion, when such an examination or opinion is necessary to make a decision on the claim); McLendon v. Nicholson, 20 Vet. App. 84 -86 (2006); Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (noting that when the medical evidence of record is insufficient in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion or ordering a medical examination).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with the appropriate VA examination(s) to determine the existence and etiology of his gastritis and sinus disorder.  The Veteran's claims file and a copy of this Remand must be provided to the VA examiner for review prior to the examination.  All necessary studies and tests must be accomplished.  Thereafter, based upon a complete review of the Veteran's claims file, including the Veteran's service treatment records, his post-service treatment records, and his lay statements, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's gastritis and/or sinus disorder are related to his military service, including whether the Veteran's current gastritis or sinus disorder first manifested during active duty service.  The examiner must provide a complete rationale and explanation for the basis of the opinion.

2.  Notify the Veteran that it is his responsibility to report for the examination(s) and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655 (2013).

3.  Thereafter, readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, provide a Supplemental Statement of the Case to the Veteran and his representative, and provide an appropriate amount of time for response.  Then, return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


